PER CURIAM:
Johnny Thomas appeals from the order of the district court summarily dismissing his motion to vacate, set aside, or correct his sentence filed pursuant to 28 U.S.C. § 2255 (2000). The district court withdrew this order on June 1, 2004, one day before Thomas noted his appeal to this court. In the absence of an appealable final order, we lack appellate jurisdiction to hear Thomas’ appeal. 28 U.S.C. § 1291. Accordingly, we dismiss the appeal. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED